358 So. 2d 907 (1978)
Patricia J. MORELAND, Appellant,
v.
John W. MORELAND, Jr., Appellee.
No. HH-488.
District Court of Appeal of Florida, First District.
May 24, 1978.
*908 Joseph Q. Tarbuck, Pensacola, for appellant.
Louis K. Rosenbloum, of Levin, Warfield, Middlebrooks, Mabie, Rosenbloum & Magie, Pensacola, for appellee.
PER CURIAM.
Upon considering the briefs, the record, and the oral argument, we find that the trial court did not abuse its discretion in the modification order here appealed. The termination of husband's permanent alimony obligation to wife is supported by the evidence of wife's improved financial circumstances since the time of the final divorce decree in 1963, irrespective of any change in husband's financial abilities since that time.
The trial court did not abuse its discretion in refusing to enforce the child support arrearages by the extraordinary remedy of contempt under the rule of Wilkes v. Revels, 245 So. 2d 896 (Fla. 1st DCA 1970), cert. denied, 247 So. 2d 437 (Fla. 1971) and Patterson v. Patterson, 348 So. 2d 592 (Fla. 1st DCA 1977). As stated in Wilkes, the wife's remedy for recovery of the child support arrearages is now limited to a judgment enforceable by ordinary civil proceedings.
The judgment is AFFIRMED.
McCORD, C.J., and SMITH and BOOTH, JJ., concur.